PER CURIAM.
This cause having heretofore been submitted to the Court, on Petition for Writ of Certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Florida Industrial Commission in said cause, bearing date June 13, 1968, and the Petitioner having failed to show that the essential requirements of law have been violated, it is ordered that said Petition be and the same is hereby denied.
Petitioner’s motion for an attorney’s fee for services in this Court is also denied.
ROBERTS, DREW, THORNAL and CALDWELL (Retired), JJ., concur.
TAYLOR, Circuit Judge, dissents with Opinion.
ERVIN, C. J., dissents and agrees with TAYLOR, Circuit Judge.